Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 5, it is unclear what is meant by TPO, EPDM or PVC.  
As to claim 8, there appears to be a grammatical error with the phrase “woven polypropylene”.  Appropriate correction is required. 
As to claim 9, similarly, it is unclear what is meant by EPI or PPI.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0361894 to Ciuperca (hereinafter “Ciuperca”) in view of US 2013/0264012 to Johnson et al. (hereinafter “Johnson”). 
Ciuperca discloses an insulating roofing material comprises a foam insulating panel disposed between two laminated fabric materials (figure 1).  The “insulating roofing material” at least indicates that it should be placed adjacent to a roof deck to provide insulation properties, thereby meeting the claimed structural limitation.  The foam insulation panel comprises polyurethane foam board with a foam density of 6 pcf (paragraphs 83 and 89).  The laminated fabric material comprises a first carrier layer, a second carrier layer and a laid scrim disposed between the first and second carrier layers.  The first and second carrier layers comprise nonwoven fiberglass mat (paragraph 71).  Alternatively, the first and second carrier layers comprise woven or nonwoven material made of polypropylene, polyester, nylon, aramid fibers (paragraphs 68 and 73).  In view of the alternative limitations, the first and second 
A laid scrim comprises polyester yarns with the warp and weft yarns spaced at 5x5 yarns per inch, having a basis weight of 2.45 oz/yd2 or 83 g/m2 (paragraph 75).  The polyester laid scrim reads on the claimed woven facer.  As the basis weight is directly proportional to the thickness, the examiner takes the position that the thickness of the laid scrim would be within the claimed range as its basis weight is within the claimed range.    
The laminated fabric is further impregnated with an elastomeric vapor permeable air barrier layer of an acrylic resin (paragraphs 91 and 94).  The acrylic resin reads on the claimed polymer coating.  
Ciuperca does not explicitly disclose a roof assembly comprising a roofing membrane adhered onto the insulating roofing material.  
Johnson, however, discloses a roofing system comprising a roof deck and a prefabricated roofing panel composite provided on the roof deck (paragraphs 2 and 3).  The prefabricated roofing panel composite comprises a cover board, an insulation board, a top facer provided on a top surface of the cover board and a bottom facer adhered to a bottom surface of the insulation board (paragraphs 20-22).  The insulation board comprises polyurethane foam or polyisocyanurate foam with a density from 1 to 3 pcf (paragraph 27).   The top and bottom facers are made of a woven mats of fiberglass or other fibers, or scrims (paragraph 21).    
A waterproofing membrane made of TPO, EPDM or PVC is further provided on the top facer (paragraphs 5 and 23).  

Assuming that Ciuperca does not disclose a roof deck, which the examiner disagrees for the reasons discussed above, the claim is not rendered unobvious because a person having ordinary skill in the art would consider the disclosure of  Johnson in seeking an arrangement of an insulation roofing material and a roof deck  in a roofing system.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure the insulation roofing material disclosed in Ciuperca to a roof deck to form a roofing system because such is a typical layer construction of the roofing system and Johnson provides necessary details to practice the invention of Ciuperca.  
As to claim 2, neither Ciuperca nor Johnson discloses a roofing system meeting the Very Severe Hail rating of FM 4470 (Class 1).  However, the combined disclosures of Ciuperca nor Johnson result in a roofing system meeting all structural limitations and chemistry required by the claims. 
The roofing system comprises a roof deck, an insulating material provided on the roof deck, and a waterproofing membrane on the insulating material wherein the insulating material comprises a foam insulating panel disposed between two laminated fabric materials.   The foam insulation panel comprises polyurethane foam 
A laid scrim comprises polyester yarns with the warp and weft yarns spaced at 5x5 yarns per inch, having a basis weight of 2.45 oz/yd2 or 83 g/m2.  The polyester laid scrim reads on the claimed woven facer.  As the basis weight is directly proportional to the thickness, the examiner takes the position that the thickness of the laid scrim would be within the claimed range as its basis weight is within the claimed range.    
The laminated fabric is further impregnated with an elastomeric vapor permeable air barrier layer of an acrylic resin (paragraphs 91 and 94).  The acrylic resin reads on the claimed polymer coating.  
Therefore, the examiner takes the position that the Very Severe Hail rating of FM 4470 (class 1) would be present as like material has like property.  
This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

As to claims 7-9, 12, 14, and 16-18, Ciupera discloses that a laminated fabric material comprises a first carrier layer, a second carrier layer and a laid scrim disposed between the first and second carrier layers.  The first and second carrier layers comprise nonwoven fiberglass mat (paragraph 71).  Alternatively, the first and second carrier layers comprise woven or nonwoven material made of polypropylene, polyester, nylon, aramid fibers (paragraphs 68 and 73).  The first and the second carrier layers are thus free of glass fibers.    
A laid scrim comprises polyester yarns with the warp and weft yarns spaced at 5x5 yarns per inch, having a basis weight of 2.45 oz/yd2 or 83 g/m2 (paragraph 75).  The polyester laid scrim reads on the claimed woven facer.  As the basis weight is directly proportional to the thickness, the examiner takes the position that the thickness of the laid scrim would be within the claimed range as its basis weight is within the claimed range.    
As to claim 11, Ciuperca teaches that the laminated fabric is further impregnated with an elastomeric vapor permeable air barrier layer of an acrylic resin (paragraphs 91 and 94).  The acrylic resin reads on the claimed polymer coating. 
As to claim 10, Ciuperca does not explicitly disclose the top and bottom facers having a tensile strength greater than 80 lbf/3 inch in both a machine direction and a cross direction, and a tear strength of over 15 lbf in both the machine direction and cross direction.   

However, it appears that the laminated fabric of Ciuperca meets all structural limitations and chemistry required by the claims.  
The laminated fabric material comprises a first carrier layer, a second carrier layer and a laid scrim disposed between the first and second carrier layers.  The first and second carrier layers comprise nonwoven fiberglass mat (paragraph 71).  Alternatively, the first and second carrier layers comprise woven or nonwoven material made of polypropylene, polyester, nylon, aramid fibers (paragraphs 68 and 73).  The first and second carrier layers are thus free of glass fibers.  
A laid scrim comprises polyester yarns with the warp and weft yarns spaced at 5x5 yarns per inch, having a basis weight of 2.45 oz/yd2 or 83 g/m2 (paragraph 75).  The polyester laid scrim reads on the claimed woven facer.  As the basis weight is directly proportional to the thickness, the examiner takes the position that the thickness of the laid scrim would be within the claimed range as its basis weight is within the claimed range.  
The laminated fabric includes a carrier layer comprising non-woven polyester with a basis weight of 0.4 oz/yd2 or 14 g/m2 on each side of the laid scrim (paragraph 75).  The laminated fabric is further impregnated with an elastomeric vapor permeable air barrier layer of an acrylic resin (paragraphs 91 and 94).  The acrylic resin reads on the claimed polymer coating.  

In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
			
As to claim 13, Ciuperca does not explicitly disclose the insulation roofing material having a fastener pull-through value higher than 300 lbf. However, it appears that the insulation roofing material of Ciuperca meets all structural limitations and chemistry required by the claims. 
The insulating roofing material comprises a foam insulating panel disposed between two laminated fabric materials (figure 1).  The “insulating roofing material” at least indicates that it is usable with a roof deck to form a roofing system, thereby meeting the claimed structural limitation.  The foam insulation panel comprises polyurethane foam board with a foam density of 6 pcf (paragraphs 83 and 89).  The laminated fabric material comprises a first carrier layer, a second carrier layer and a laid scrim disposed between the first and second carrier layers.  The first and second carrier layers comprise nonwoven fiberglass mat (paragraph 71).  Alternatively, the first and second carrier layers comprise woven or nonwoven material made of polypropylene, polyester, nylon, aramid fibers (paragraphs 68 and 
A laid scrim comprises polyester yarns with the warp and weft yarns spaced at 5x5 yarns per inch, having a basis weight of 2.45 oz/yd2 or 83 g/m2 (paragraph 75).  The polyester laid scrim reads on the claimed woven facer.  As the basis weight is directly proportional to the thickness, the examiner takes the position that the thickness of the laid scrim would be within the claimed range as its basis weight is within the claimed range.    
The laminated fabric is further impregnated with an elastomeric vapor permeable air barrier layer of an acrylic resin (paragraphs 91 and 94).  The acrylic resin reads on the claimed polymer coating.  
Therefore, the examiner takes the position that the fastener pull-through value would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ciuperca in view of Johnson as applied to claim 1 above, and further in view of US 4,388,366 to Rosato et al. (hereinafter “Rosato”).

Rosato, however, teaches a roof construction comprising a roof deck and an insulation board provided on the roof deck (column 1, lines 20-25).  The roof deck is made of various materials including wood, concrete or steel (column 1, lines 20-25).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a roof deck made of wood, concrete or steel because such is a conventional material for forming the roof deck and Rosato provides necessary details to practice the invention of Ciuperca as modified by Johnson.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ciuperca in view of Johnson as applied to claim 1 above, and further in view of US 2014/0205789 to Zhou et al. (hereinafter “Zhou”).
Ciuperca does not explicitly disclose a roof assembly comprising a fleece-backed roofing membrane adhered onto the insulating roofing material.  
Zhou, however, teaches a roofing membrane comprising a polymeric sheet, and a coated fabric secured to the polymeric sheet wherein the coated fabric comprises a fabric substrate, and a coating of a binder and expandable graphite dispersed therein (paragraph 15).  The polymeric sheet is a TPO sheet or an EPDM sheet (paragraph 45).  The coated fabric is a fleece (paragraph 45). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fleece-backed .  

Claims 1, 2, 4, 5, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson. 
Johnson discloses a roofing system comprising a roof deck and a prefabricated roofing panel composite provided on the roof deck (paragraphs 2 and 3).  The prefabricated roofing panel composite comprises a cover board, an insulation board, a top facer provided on a top surface of the cover board and a bottom facer adhered to a bottom surface of the insulation board (paragraphs 20-22).  The insulation board comprises polyurethane foam or polyisocyanurate foam with a density from 1 to 3 pcf (paragraph 27).   The top and bottom facers are made of a woven mats of fiberglass or other fibers, or scrims (paragraph 21).   The top and bottom facers can be devoid of fiberglass in view of alternative limitations.  The woven facer would have a tensile strength greater than 80 lbf/ 3inch and a tear strength of over 15 lbf in both a machine direction and a cross direction as like material has like property.  A waterproofing membrane made of TPO, EPDM or PVC is further provided on the top facer (paragraphs 5 and 23).  
As to claim 2, Johnson does not explicitly disclose the roofing system meeting the Very Severe Hail rating of FM 4470 (Class 1). 
However, the roofing system meets all structural limitations and chemistry set out in the claims.  

Therefore, the examiner takes the position that the Very Severe Hail Rating of FM 4470 (Class 1) would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product.
As to claims 4, 13 and 15, the prefabricated roofing panel composite comprises a cover board, an insulation board, a top facer provided on a top surface 
As to claim 5, a waterproofing membrane made of TPO, EPDM or PVC is further provided on the top facer (paragraphs 5 and 23).  
As to claim 14, the top and bottom facers are made of a woven mats of fiberglass or other fibers, or scrims (paragraph 21).   The top and bottom facers can be devoid of fiberglass in view of alternative limitations.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Rosato.
Johnson does not explicitly disclose the roof deck made of steel, wood or concrete. 
Rosato, however, teaches a roof construction comprising a roof deck and an insulation board provided on the roof deck (column 1, lines 20-25).  The roof deck is made of various materials including wood, concrete or steel (column 1, lines 20-25).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a roof deck made of wood, concrete or steel because such is a typical material for forming the roof deck and Rosato provides necessary details to practice the invention of Johnson.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Zhou.
Johnson does not explicitly disclose the waterproofing membrane comprising a fleece-backed membrane. 
Zhou, however, teaches a roofing membrane comprising a polymeric sheet, and a coated fabric secured to the polymeric sheet wherein the coated fabric comprises a fabric substrate, and a coating of a binder and expandable graphite dispersed therein (paragraph 15).  The polymeric sheet is a TPO sheet or an EPDM sheet (paragraph 45).  The coated fabric is a fleece (paragraph 45). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a roofing membrane disclosed in Zhou for the waterproofing membrane of Johnson motivated by the desire to provide improved flame resistance and/or resistance to flame spread without compromising its waterproofing properties.  

Claims 7, 9, 11, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of US 2004/0142618 to Porter et al. (hereinafter “Porter”).
Johnson does not explicitly disclose the woven facer made from yarns of synthetic polymers.   
Porter, however, teaches a woven facing material for a cementitious board comprising a basis weight of from 35 to 70 g/m2 and a thickness of 5 to 10 mil (paragraph 76).   The woven facing material is strong such that it has a screw 
The woven facing material contains a 6x6 ends/inch simple weave structure (paragraph 83).  The woven facing material comprises a glass textile roving warp 17 and olefin weft 18 as shown in figure 3.  A polymeric coating is further applied to the woven facing material to provide water and flame resistant properties (paragraph 85).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a woven facing material disclosed in Porter for the woven facing material of Johnson motivated by the desire to provide high strength and fire-resistant properties. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a polymeric coating  over a woven facing material motivated by the desire to provide water and fire resistant properties. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,801,205 in view of Rosato and Zhou. 
The claims of the US Patent No. 10,801,205 disclose each and every limitation of the claims of the current application except a roof deck onto which an insulation board assembly is mounted.  There is no teaching or suggestion a roofing membrane being provided on the insulation board assembly.  
Rosato, however, teaches a roof construction comprising a roof deck and an insulation board provided on the roof deck (column 1, lines 20-25).  The roof deck is made of various materials including wood, concrete or steel (column 1, lines 20-25).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure the insulation board assembly of the US Patent No. 10,801,205 to a roof deck to form a roofing system because such is a typical layer construction of the roofing system and Rosato provides necessary details to practice the invention of the US Patent No. 10,801,205.  
Zhou, however, teaches a roofing membrane comprising a polymeric sheet, and a coated fabric secured to the polymeric sheet wherein the coated fabric comprises a fabric substrate, and a coating of a binder and expandable graphite 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a roofing membrane disclosed in Zhou onto the insulation board assembly of the US Patent No. 10,801,205 motivated by the desire to provide a roofing system having improved flame resistance and/or resistance to flame spread while maintaining great waterproofing properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Hai Vo/
Primary Examiner
Art Unit 1788